                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY




   SOVEREIGN CONSULTING INC.,        1:21-00035

                Plaintiff,           OPINION

        v.

   COVER TECHNOLOGIES INC., et
   al.,

                Defendants.


APPEAERANCES:

ROBERT L. SALDUTTI
MICHAEL JAMES HAGNER
THOMAS BRENDAN O’CONNELL
SALDUTTI LAW GROUP
800 N. KINGS HWY
SUITE 300
CHERRY HILL, NJ 08034

          Counsel on behalf of Plaintiff

DOUGLAS F. JOHNSON
EARP COHN P.C.
20 BRACE ROAD
4TH FLOOR
CHERRY HILL, NJ 08034

          Counsel on behalf of Defendants


HILLMAN, District Judge

     Sovereign Consulting, Inc. (“Plaintiff”) alleges that Cover

Technologies, Inc. (“CTI”) and Eugene Bernat (“Mr. Bernat”)

(collectively the “Defendants”) breached their contract, inter

alia, when they failed to compensate Plaintiff for services


                                 1
related to environmental consulting projects in Hopedale,

Massachusetts and Springfield, Massachusetts.   Defendants

removed the case from the Superior Court of New Jersey and now

motion this court to dismiss Plaintiff’s complaint for lack of

personal jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(2).   Plaintiff counters the Motion to Dismiss. 1

For the reasons outlined below, Defendants’ Motion to Dismiss

for lack of personal jurisdiction will be granted.

                              BACKGROUND

     Plaintiff is a domestic environmental consulting firm with

fifteen offices in twelve states that is incorporated in New

Jersey and has its principal place of business in Robbinsville,

New Jersey.   Plaintiff operates two offices in the Commonwealth

of Massachusetts, one of which is located at 4 Open Square Way,

Holyoke, Massachusetts (“Holyoke Building”).

     Defendants include CTI, a Massachusetts corporation engaged

in waste and recycling ventures principally located in Upton,

Massachusetts, formerly in the Holyoke Building; and Mr. Bernat,

an individual officer of the same corporation residing in, and a

resident of, Massachusetts.

     The parties’ relationship formed as a byproduct of sharing



1 In the introductory paragraph of Plaintiff’s opposition brief,
Plaintiff alternatively asks for leave to file an amended
complaint. (ECF No. 10 at 2). Plaintiff has not articulated
how any amendments would cure the personal jurisdiction defect.
The Court therefore declines to grant such relief.
                                2
the same office building in Holyoke, Massachusetts.    Defendants

first hired Plaintiff to prepare permits and submittals for

approval by the Massachusetts Department of Environmental

Protection (“MassDEP”) for a landfill closure located in

Hopedale, Massachusetts (“Hopedale Project”).    That project

required Plaintiff to perform in-person assessments of the site,

among other tasks, and then submit documentation to MassDEP.

Defendants reengaged Plaintiff to perform similar services for a

comparable landfill capping job located in Springfield,

Massachusetts (“Bondis Island Project”).

     Rachel Leary, P.E., LSP (“Leary”), a Sovereign employee

working out of the Holyoke Building, negotiated the contract on

behalf of the Plaintiff and served as the main point of contact

between the parties.    Leary holds two professional licenses,

both in Massachusetts.

     Negotiations between the parties on the two projects

occurred in Massachusetts.    The project sites themselves are

located in Massachusetts and work undertaken by both parties

pursuant to those projects is alleged to have taken place in

Massachusetts.   Defendants did not correspond with the

Plaintiff’s New Jersey branch during negotiations or inquire

about any work there.    Defendants have no offices, projects, or

bank accounts in New Jersey and are not registered for business

in New Jersey.   However, throughout the engagement between the

parties, Plaintiff sent invoices to Defendants from New Jersey,
                                  3
which stated “REMIT TO: 6 Terri Lane, Suite 500, Burlington, NJ

08016.”   (See, e.g. ECF No. 10-1).   In response, Defendants sent

payment to the Plaintiff’s accounting office located at 6 Terri

Lane, Suite 500, Burlington, New Jersey.

     Dissatisfaction over the Plaintiff’s performance resulted

in Defendants’ nonpayment in an amount in excess of $150,000.

Plaintiff sought recovery from Defendants in Superior Court of

New Jersey, Burlington County, Law Division, raising the

following five claims: (1) Breach of Contract (Count I); (2)

Breach of Fiduciary Duty/Quasi-Trust Relationship (Count II);

(3) Alter Ego/Piercing the Corporate Veil (Count III); Unjust

Enrichment (Count IV); and Promissory Estoppel (Count V).

Except for Count I, raised solely against CTI, all other counts

are asserted against both Defendants.

     Defendants move to dismiss Plaintiff’s complaint for lack

of personal jurisdiction arguing that they did not purposefully

avail themselves of the benefits of the forum state, and

therefore, a trial in New Jersey offends the Due Process Clause

of the Fourteenth Amendment.

                               DISCUSSION

     A. Subject Matter Jurisdiction

     This Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1332 as there is complete diversity of

the parties and the amount in controversy exceeds $75,000.


                                 4
     B. Standard for Motion to Dismiss for Lack of Personal
        Jurisdiction

     Federal Rule of Civil Procedure 12(b)(2) provides for

dismissal of an action when the Court does not have personal

jurisdiction over a defendant.   “Once challenged, the plaintiff

bears the burden of establishing personal jurisdiction.”

O'Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d 312, 316 (3d

Cir. 2007) (citing Gen. Elec. Co. v. Deutz AG, 270 F.3d 144, 150

(3d Cir. 2001)).   In deciding a motion to dismiss for lack of

personal jurisdiction, the Court must “accept all of the

plaintiff's allegations as true and construe disputed facts in

favor of the plaintiff.” Carteret Sav. Bank v. Shushan, 954 F.2d

141, 142 n.1 (3d Cir.), cert. denied, 506 U.S. 817, 113 S. Ct.

61, 121 L.Ed.2d 29 (1992) (citations omitted).

     A defendant is subject to the jurisdiction of a United

States district court if the defendant “is subject to the

jurisdiction of a court of general jurisdiction in the state

where the district court is located[.]”   Fed. R. Civ. P.

4(k)(1)(A).   “A federal court sitting in New Jersey has

jurisdiction over parties to the extent provided under New

Jersey state law.”   Miller Yacht Sales, Inc. v. Smith, 384 F.3d

93, 96 (3d Cir. 2004) (citations omitted).   The New Jersey long-

arm statute “permits the exercise of personal jurisdiction to

the fullest limits of due process.”   IMO Indus., Inc. v. Kiekert

AG, 155 F.3d 254, 259 (3d Cir. 1998) (citing DeJames v.

                                 5
Magnificence Carriers, Inc., 654 F.2d 280, 284 (3d Cir. 1981)).

     Under the Due Process clause, the exercise of personal

jurisdiction over a non-resident defendant is appropriate when

the defendant has “certain minimum contacts with [the forum

state] such that the maintenance of the suit does not offend

‘traditional notions of fair play and substantial justice.’”

Int’l Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S. Ct. 154,

90 L.Ed. 95 (1945) (quoting Milliken v. Meyer, 311 U.S. 457,

463, 61 S. Ct. 339, 85 L.Ed. 278 (1940)), cited in Ford Motor

Company v. Montana Eighth Judicial District Court, ––– U.S. ––––

, 141 S. Ct. 1017, ––– L.Ed.2d ––––, 2021 WL 1132515, at *4

(U.S. March 25, 2021) (stating that International Shoe is the

“canonical decision in this area”).

     A defendant establishes minimum contacts by “‘purposefully

avail[ing] itself of the privilege of conducting activities

within the forum State,’” thereby invoking “‘the benefits and

protections of [the forum State's] laws.’”   Asahi Metal Indus.

Co., Ltd. v. Sup. Ct. of California, 480 U.S. 102, 109, 107 S.

Ct. 1026, 94 L.Ed.2d 92 (1987) (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 475, 105 S. Ct. 2174, 85 L.Ed.2d 528

(1985)).   This “purposeful availment” requirement assures that

the defendant could reasonably anticipate being haled into court

in the forum and is not haled into a forum as a result of

“random,” “fortuitous” or “attenuated” contacts with the forum

state.   See World-Wide Volkswagen Corp. v. Woodson, 444 U.S.
                                 6
286, 297 (1980); see also Burger King Corp., 471 U.S. at 472,

475, 105 S. Ct. 2174 (internal citations omitted).

     In deciding whether a defendant’s contacts with a forum are

sufficient to confer personal jurisdiction over that party, the

Court must consider whether such contacts are related to or

arise out of the cause of action at issue in the case.    The

Court may exercise specific personal jurisdiction over a

defendant where the cause of action is related to or arises out

of activities by the defendant that took place within the forum

state.    Helicopteros Nacionales de Colombia, S.A. v. Hall, 466

U.S. 408, 414 n.8 (1984).    If the cause of action has no

relationship to a defendant’s contacts with a forum state, the

Court may nonetheless exercise general personal jurisdiction if

the defendant has conducted “continuous and systematic” business

activities in the forum state.    Id. at 416, 104 S. Ct. 1868.

     Once the Court determines that the defendant has minimum

contacts with the forum state, it must also consider whether the

assertion of personal jurisdiction over the defendant

“comport[s] with ‘fair play and substantial justice’” to satisfy

the due process test.    Burger King Corp., 471 U.S. at 476, 105

S. Ct. 2174 (quoting Int’l Shoe, 326 U.S. at 320, 66 S. Ct.

154).    In this regard, it must be reasonable to require the

defendant to litigate the suit in the forum state, and a court

may consider the following factors to determine reasonableness:

the burden on the defendant, the forum state’s interest in
                                  7
adjudicating the dispute, the plaintiff’s interest in obtaining

convenient and effective relief, the interstate judicial

system’s interest in obtaining an efficient resolution of

controversies, and the shared interest of the several States in

furthering fundamental substantive social policies.     Id. at 477,

105 S. Ct. 2174 (citing World-Wide Volkswagen, 444 U.S. at 292,

100 S. Ct. 580).

     C. Analysis

     Defendants argue that any contacts with New Jersey were

unilaterally directed there by the Plaintiff.     Defendants claim

not to have reached into New Jersey to seek the Plaintiff’s

services or conduct any negotiations there.     In fact, the

relationship between the parties stems from them both previously

having offices in the same Massachusetts building, making New

Jersey an unforeseeable forum.     Activities pursuant to the

agreement occurred in Massachusetts and the unpaid fees

contested by the Plaintiff originate from work done in

Massachusetts.     Defendants did not correspond with any of

Plaintiff’s New Jersey employees.     Defendants conduct no

business in New Jersey.

     Plaintiff does not refute Defendants’ strong ties with

Massachusetts but urges this Court to instead focus on

Defendants’ 2 “pattern of issuing payments to New Jersey” as its


2 Plaintiff’s complaint names CTI and Mr. Bernat as defendants
but argues the same basis for personal jurisdiction over both.
                                8
basis for establishing personal jurisdiction in this forum. (ECF

No. 10 at 5).   By “knowingly direct[ing] payments for services

into New Jersey for years,” Plaintiff argues that Defendants

purposefully availed themselves of the benefits of New Jersey

and haling them into this forum should have been reasonably

foreseeable based on the parties’ arrangement.   (ECF No. 10 at

4).   Since this litigation centers on Defendants’ nonpayment

into New Jersey, Plaintiff argues that the case arises from

those contacts with this forum.

      Based on Plaintiff’s stated theory of personal

jurisdiction, the sole issue for the Court to decide is whether

directing payments into a forum, without anything more, can be

enough to establish personal jurisdiction.   This Court agrees

with the Defendants that sporadic payments into a forum are

alone insufficient to grant personal jurisdiction. 3

      The Court must first determine whether there have been

constitutionally sufficient minimum contacts between the


Except for one claim lodged solely against CTI, all Plaintiff’s
claims are directed at both parties. Finding personal
jurisdiction lacking over the company involves the same analysis
as finding it lacking over Mr. Bernat. As such, the Court will
refer to defendants collectively. See Magill v. Elysian Glob.
Corp., No. 20-6742, 2021 WL 1221064 at n.10 (D.N.J. Apr. 1,
2021).

3 In Plaintiff’s opposition brief, Plaintiff explains it
“proceeds only upon the theory that this Court maintains
specific jurisdiction over the Defendants to adjudicate this
litigation.” (ECF No. 10 at 3). Accordingly, the Court’s
analysis only focuses on whether this Court may exercise
specific jurisdiction over Defendants.
                                9
defendant and the forum.   Burger King, 471 U.S. at 474.   There

must be “some act by which the defendant purposefully avails

itself of the privilege of conducting activities within the

forum State, thus invoking the benefits and protections of its

laws.”   Hanson v. Denckla, 357 U.S. 235, 253 (1958).

     Analyzing minimum contacts as they pertain to specific

jurisdiction requires evaluating “the relationship among the

forum, the defendant and the litigation.”    Mellon Bank PSFS,

Nat. Ass’n v. Farino, 960 F.2d 1217, 1221 (3d Cir. 1992)

(quoting Shaffer v. Heitner, 433 U.S. 186, 204 (1977)).

Plaintiff alleges that “the exchange of invoices for services

and payments for services” functions as “the most significant

contact between the parties.” (ECF No. 10 at 2-4).    That the

parties had a contractual relationship, and that the invoices

pursuant to that relationship represent “the entire subject

matter of this lawsuit,” the basis for the jurisdictional

question in this case must be rooted in the parties’ contract.

(ECF No. 10 at 4).

     It is well-settled law that merely entering into a contract

with a forum resident does not subject a nonresident to personal

jurisdiction.   Farino, 960 F.2d at 1223.   In order to evaluate

specific jurisdiction based on a contract, courts are instructed

to look at “the totality of the circumstances, including the

location and character of the contract negotiations, the terms

of the contract, and the parties’ actual course of dealing.”
                                10
Remick v. Manfredy, 238 F.3d 248, 256 (3d Cir. 2001) (citing

Farino 960 F.2d at 1223).    The actions surrounding the

contract’s formation and implementation offer courts a window

with which to see whether an out-of-state defendant purposefully

availed itself of the benefits of the forum state.

     An inquiry first into the activities of the parties during

negotiations and then their conduct once the agreement formed

shows that the Defendants’ contacts with New Jersey only amount

to the payments sent there.    Negotiations between Plaintiff and

Defendants occurred entirely in, and among parties working from,

Massachusetts.   Defendants did not reach out into New Jersey to

call or email Plaintiff’s employees there.    Leary, a Sovereign

employee working out of the Holyoke Building, negotiated the

contract on behalf of the Plaintiff, and then served as a

project director for the Defendants’ jobs.    Subsequent to the

first agreement between the parties, Defendants could have had

knowledge of Plaintiff’s New Jersey business office, but other

than sending payment there, all of the communications between

the parties as well as the entirety of the contracted services

occurred in Massachusetts.    In summary, neither the negotiations

nor any work pursuant to the contract occurred in New Jersey.

This case solely hinges on responsive payments made by

Defendants to the Plaintiff into the forum.

     Only when combined with additional contacts with the forum

are payments sent from an out-of-state defendant to a resident
                                 11
plaintiff enough to establish minimum contacts.       Plaintiff

references no case law to advance its conclusory statement that

“there is no question that Defendants have purposefully availed

themselves of the benefits of New Jersey” based on payments made

to the forum. (ECF No. 10 at 4).       This despite North Penn Gas

Co. v. Corning Natural Gas Corp., 897 F.2d 687 (3d Cir. 1990)

and its progeny offering some support for Plaintiff’s position.

     However, cases in the North Penn Gas lineage with which

courts conferred personal jurisdiction presented activities by

defendants directed at the forum in addition to the payments

sent there.    North Penn Gas, like the present case, featured a

resident plaintiff attempting to establish personal jurisdiction

over an out-of-state defendant based on the parties’ contractual

relationship and payments directed by the defendant into the

forum.   Id.   The defendant in that case hired the resident

plaintiff for gasoline storage services in the forum state.       Id.

Before the plaintiff actually warehoused the defendant’s gas in

the forum, but after defendant directed several payments to the

plaintiff there, a dispute arose between the parties that

resulted in the lawsuit.    Id.   Because the contracted services

set to take place in the forum did not actually occur, the

defendant argued it lacked sufficient contacts with the forum to

warrant personal jurisdiction.     Id.    On an appeal from a

judgement in favor of the defendant, the Third Circuit reversed

and awarded personal jurisdiction because defendant “made
                                  12
consecutive payments” to the resident plaintiff “and reserved

space in [plaintiff’s] storage fields” in the forum.      Id. at

690.    Moreover, defendant “purposefully established minimum

contacts…through the services received…, the 30 year

relationship with [Plaintiff], its voluntary participation in

the continuation of that relationship…, and the transmittal of

payments into [the forum].”    Id. at 691.

       Distinguishing itself from North Penn Gas, the court in

Vetrotex Certainteed Corp. v. Consol. Fiber Glass Products Co.

granted an out-of-state defendant’s motion to dismiss for lack

of personal jurisdiction but theorized that personal

jurisdiction might have been warranted had the defendant made

payments into the forum.    75 F.3d 147, 153 (3d Cir. 1996) (“Nor

is this a case where the defendant sent any payments to the

plaintiff in the forum state.”).      However, The Third Circuit

later clarified in Remick v. Manfredy that Vetrotex must be read

“[i]n light of [its] limiting language” which necessitates

considering “all three of [Vetrotex’s] limiting factors” in

combination. Sub-Tech., Inc. v. Am. Coal Co., No. 6-1265, 2006

WL 3343908, at *5 (W.D. Pa. Nov. 17, 2006) (citing Remick 238

F.3d at 257).    Thus, Courts cannot isolate Vetrotex’s component

parts and are instructed to fully consider the following:

            For instance, this is not a case where the
            defendant solicited the contract or initiated
            the business relationship leading up to the
            contract. Compare Mellon Bank (East) PSFS,
            Nat’l Ass’n v. Farino, 960 F.2d 1217 (3d Cir.
                                 13
           1992). Nor is this a case where the defendant
           sent any payments to the plaintiff in the
           forum state, compare North Penn Gas v. Corning
           Natural Gas, 897 F.2d 687, 690-91 (3d Cir.
           1990), or where the defendant engaged in
           extensive   post-sale   contacts    with   the
           plaintiff in the forum state. Compare Mesalic
           v. Fiberfloat Corp., 897 F.2d 696, 700 (3d
           Cir.1990).

75 F.3d 147, 152-153 (citation omitted).

     Later in Remick, the Third Circuit ruled that the defendant

established “entangling” contacts by sending payments to the

forum in addition to soliciting services there, receiving the

benefits of the forum’s laws under the agreement, and accepting

the fruits of the contracted work from the forum.   238 F.3d at

256-57.   Since Remick, payments directed at a forum have been

deemed insufficient on their own to establish minimum contacts

but may be used in combination with other activities to

establish personal jurisdiction over an out-of-state defendant.

Compare Abira Med. Labs., LLC v. Johns Hopkins Healthcare LLC,

No. 19-5090, 2020 WL 3791565, at *5 (E.D. Pa. July 7, 2020)

(“Courts within [the Third Circuit] have also found that sending

payments to the forum state alone, where the contract was not

negotiated or executed there, does not constitute ‘purposeful

availment.’”); Cintron Beverage Grp., LLP v. Aoun, No. 10-3439,

2011 WL 3156584, at *3 (E.D. Pa. July 26, 2011) (“The Court

cannot find, particularly in the absence of a long-term written

agreement, that merely remitting payment to a location

unilaterally selected by [plaintiff] in response to invoices is
                                14
sufficient to confer jurisdiction.”:); Cammarata v. Kelly

Capital LLC, No. 16-322, 2016 WL 6023058, at *8 (D.N.J. Oct. 14,

2016) (ruling against subjecting defendant to personal

jurisdiction based on payments to the forum, “[t]o allow

personal jurisdiction based on these narrow and limited contacts

would undermine the general rule that merely entering into a

contract with a forum defendant is insufficient to establish

personal jurisdiction over such a defendant.”); Bondholder Comm.

on Behalf of Owners of Quad Cities Reg'l Econ. Dev. Auth. First

Mortgage Revenue Bonds Series 2013A v. Sauk Valley Student

Hous., LLC, No. 17-7337, 2020 WL 5995617, at *8 (D.N.J. Oct. 9,

2020) (ruling against subjecting defendant to personal

jurisdiction because payments directed to the plaintiff were not

meant to “secure a benefit from or within” the forum.); with

Kitchen & Associates Servs., Inc. v. Haven Campus Communities,

No. 19-10995, 2019 WL 6606857 (D.N.J. Dec. 4, 2019) (ruling to

confer personal jurisdiction over defendant based on extensive

contacts with the forum including, among other things, directing

payments to the plaintiff there); Rowland Glob. LLC v. Good

Clean Love, Inc., No. 15-5738, 2016 WL 952339 (D.N.J. Mar. 14,

2016) (finding the court could exercise personal jurisdiction

over defendant due to defendant agreeing to send payment to the

forum in addition to other contacts with the forum).

     In addition to these cases, the Court finds persuasive G&C

Fab-Con, LLC v. M&S Civ. Consultants, Inc., No. 20-8425, 2021 WL
                               15
268177, at *5 (D.N.J. Jan. 27, 2021).     In G&C, the plaintiff

also did not dispute the defendant’s connections with Colorado,

which is where the contract between the parties was governed,

performed, and solicited.    Id. at 5.   Instead, the plaintiff

argued that the defendant purposefully availed itself of the

privilege of conducting activities in New Jersey when, among

other things, the plaintiff processed payments from the

defendant in New Jersey.    Id.   The Court concluded that “even if

the record clearly indicated that Plaintiff was processing pay

applications or payments from Defendant, this is only one factor

to consider among the totality of the circumstances.”     Id.

(citing Remick, 238 F.3d at 256)(emphasis in original).     The

Court further explained its holding was still consistent with

North Penn Gas, because in North Penn Gas, “the fact that a

nonresident made payments to the plaintiff in the forum was only

one of the several factors the court pointed to in finding

personal jurisdiction.”    Id. (citing North Penn Gas, 897 F.2d

687).

     Here, without any other action undertaken by Defendants

directed at the forum state, payment alone is not sufficient to

show purposeful availment.    A finding in Plaintiff’s favor would

enlarge the pool of defendants subject to personal jurisdiction

in this forum stretching the limits of due process and increase

the opportunity for plaintiffs to shop for a forum merely by

asking customers to send payments there.
                                  16
     Because the Court has found Plaintiff has not carried its

burden of showing minimum contacts between Defendants and New

Jersey, this Court need not decide the two additional

requirements under the specific jurisdiction analysis.   G&C,

2021 WL 268177, at *6 (declining to address the final two

requirements of the personal jurisdiction analysis after

Plaintiff failed to meet burden of showing minimum contacts).

                           CONCLUSION

     For the foregoing reasons, Defendants’ Motion to Dismiss

for lack of personal jurisdiction will be granted.

     An appropriate Order will be entered.



Date: July 6, 2021                   s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               17
